             Case 2:21-cv-00884-SMB Document 1 Filed 05/18/21 Page 1 of 9




   Marshall Hunt
 1
   Davis Miles McGuire Gardner, PLLC
 2 40 East Rio Salado Parkway, Suite 425
   Tempe, Arizona 85281
 3 Ariz. Bar No. 031060

 4 (480) 344-0972
   efile.dockets@davismiles.com
 5
     Attorney for Plaintiff
 6

 7   Courtney Lowery
     Josh Sanford
 8   Sanford Law Firm, PLLC
 9   Kirkpatrick Plaza
     10800 Financial Centre Pkwy, Suite 510
10   Ariz. Bar No. 031060
     (501) 221-0088
11
     courtney@sanfordlawfirm.com
12   josh@sanfordlawfirm.com

13 Attorneys for Plaintiff
14 Pro hac vice motions to be filed

15
                        IN THE UNITED STATES DISTRICT COURT
16                          FOR THE DISTRICT OF ARIZONA
                                  PHOENIX DIVISION
17

18                                              NO. 2:21-cv-
     Danielle Cleveland,
19
                                 Plaintiff,
20                                              ORIGINAL COMPLAINT
21                 v.

22   Concrete Construction
     Services of Arizona, LLC,
23

24                               Defendant.

25          COMES NOW Plaintiff Danielle Cleveland (“Plaintiff”) by and through her
26
     attorneys Marshall Hunt of Davis Miles McGuire Gardner, PLLC, and Courtney Lowery
             Case 2:21-cv-00884-SMB Document 1 Filed 05/18/21 Page 2 of 9




     and Josh Sanford of Sanford Law Firm, PLLC, each pro hac vice to be filed, and for her
1

2    Original Complaint (“Complaint”) against Defendant Concrete Construction Services
3    of Arizona, LLC (“Defendant”), she states and alleges as follows:
4
                             I.    PRELIMINARY STATEMENTS
5
            1.     This is an action brought by Plaintiff against Defendant for violations of
6

7    the overtime provisions of the Fair Labor Standards Act, 29 U.S.C. § 201, et seq. (the
8    “FLSA”), and overtime provisions of Arizona Revised Statute § 23-391.
9
            2.     Plaintiff seeks a declaratory judgment, monetary damages, liquidated
10
     damages, prejudgment interest, and a reasonable attorney’s fee and costs as a result of
11

12   Defendant’s failure to pay proper overtime compensation under the FLSA and Arizona

13   state law.
14
                             II.    JURISDICTION AND VENUE
15
            3.     The United States District Court for the District of Arizona has subject
16

17   matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331 because this

18   suit raises federal questions under the FLSA.
19
            4.     This Complaint also alleges Arizona state law violations, which arise out
20
     of the same set of operative facts as the federal cause of action; accordingly, this Court
21

22   has supplemental jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. §

23   1367(a).
24

25
26
             Case 2:21-cv-00884-SMB Document 1 Filed 05/18/21 Page 3 of 9




            5.     The acts complained of herein were committed and had their principal
1

2    effect against Plaintiff within the Phoenix Division of the District of Arizona; therefore,
3    venue is proper within this District pursuant to 28 U.S.C. § 1391.
4
                                       III.   THE PARTIES
5
            6.     Plaintiff is an individual and resident of Maricopa County.
6

7           7.     Defendant is a domestic limited liability company.
8           8.     Defendant’s registered agent for service of process is DMM Corporate
9
     Services, LLC, at 6730 North Scottsdale Road, Suite 220, Scottsdale, Arizona 85253.
10
                               IV.     FACTUAL ALLEGATIONS
11

12          9.     Plaintiff repeats and re-alleges all the preceding paragraphs of this

13   Complaint as if fully set forth in this section.
14
            10.    Defendant operates a construction company in Phoenix.
15
            11.    Defendant employs two or more individuals who engage in interstate
16

17   commerce or business transactions, or who produce goods to be transported or sold in

18   interstate commerce, or who handle, sell, or otherwise work with goods or materials that
19
     have been moved in or produced for interstate commerce, such as vehicles, fuel, tools
20
     and equipment.
21

22          12.     Defendant’s annual gross volume of sales made or business done is not

23   less than $500,000.00 (exclusive of excise taxes at the retail level that are separately
24
     stated) in each of the three years preceding the filing of the Original Complaint.
25
26
             Case 2:21-cv-00884-SMB Document 1 Filed 05/18/21 Page 4 of 9




            13.        Defendant employed Plaintiff as a Dispatcher from December of 2017
1

2    until March of 2021.
3           14.        At all times material herein, Plaintiff has been entitled to the rights,
4
     protections, and benefits provided under the FLSA.
5
            15.        Defendant classified Plaintiff as a salaried employee, exempt from the
6

7    overtime requirements of the FLSA.
8           16.        At all relevant times herein, Defendant directly hired Plaintiff to work on
9
     its behalf, paid her wages and benefits, controlled her work schedules, duties, protocols,
10
     applications, assignments and employment conditions, and kept at least some records
11

12   regarding her employment.

13          17.        As a Dispatcher, Plaintiff’s primary duties were to dispatch concrete and
14
     crews to job sites, place orders, and to change or cancel orders when necessary.
15
            18.        At all times material hereto, Plaintiff was entitled to the rights, protections,
16

17   and benefits provided under the FLSA.

18          19.        Plaintiff did not have the authority to hire or fire any other employee.
19
            20.        Plaintiff was not asked to provide input as to which employees should be
20
     hired or fired.
21

22          21.        Plaintiff did not exercise independent judgment as to matters of

23   significance in carrying out her duties.
24
            22.        In carrying out her duties, Plaintiff followed the policies and processes set
25
     by Defendant or others.
26
             Case 2:21-cv-00884-SMB Document 1 Filed 05/18/21 Page 5 of 9




            23.    Plaintiff sought input from supervisors in lieu of making significant
1

2    decisions on their own.
3           24.    Plaintiff regularly worked more than 40 hours per week during the
4
     relevant time period.
5
            25.    Plaintiff estimates she worked approximately 60 hours each week.
6

7           26.    Plaintiff was required to work the entire time the office was open, which
8    was 7 am to 4 pm, and she frequently remained in the office or at work after 4 pm.
9
            27.    Additionally, Plaintiff regularly performed work even when she wasn’t in
10
     the office or after regular business hours, including taking calls from Defendant and
11

12   making calls to cancel orders.

13          28.    Defendant did not pay Plaintiff 1.5x her regular rate for hours worked over
14
     40 each week.
15
            29.    At all relevant times herein, Defendant has deprived Plaintiff of regular
16

17   wages and overtime compensation for all of the hours worked.

18          30.    Defendant did not have a timekeeping system whereby Plaintiff could
19
     record and submit her time to Defendant.
20
            31.    Some of the work Plaintiff completed was time stamped (e.g., emails and
21

22   phone calls). Additionally, during the COVID-19 pandemic, Plaintiff would remote in

23   to Defendant’s server and, upon information and belief, there are records which show
24
     the times she logged in.
25
26
             Case 2:21-cv-00884-SMB Document 1 Filed 05/18/21 Page 6 of 9




            32.    Defendant knew or should have known that Plaintiff was working hours
1

2    over forty each week.
3           33.    Defendant knew or showed reckless disregard for whether its actions
4
     violated the FLSA.
5
            V.     FIRST CLAIM FOR RELIEF—VIOLATION OF THE FLSA
6

7           34.    Plaintiff repeats and re-alleges all previous paragraphs of this Complaint
8    as though fully set forth herein.
9
            35.    Plaintiff asserts this claim for damages and declaratory relief pursuant to
10
     the FLSA, 29 U.S.C. § 201, et seq.
11

12          36.    At all relevant times, Defendant has been, and continues to be, an

13   enterprise engaged in commerce within the meaning of the FLSA, 29 U.S.C. § 203.
14
            37.    29 U.S.C. §§ 206 and 207 require any enterprise engaged in commerce to
15
     pay a minimum wage for all hours worked up to 40 each week and to pay 1.5x their
16

17   regular wages for all hours worked over 40, unless an employee meets certain exemption

18   requirements of 29 U.S.C. § 213 and all accompanying DOL regulations.
19
            38.    Defendant either classified Plaintiff as an hourly employee, non-exempt
20
     from the overtime requirements of the FLSA, or misclassified Plaintiff as salaried and
21

22   exempt from the requirements of the FLSA.

23          39.    Defendant failed to pay Plaintiff for all hours worked.
24
            40.    Defendant failed to pay Plaintiff a sufficient overtime premium for all
25
     hours worked over forty each week.
26
               Case 2:21-cv-00884-SMB Document 1 Filed 05/18/21 Page 7 of 9




              41.     Defendant knew or should have known that its actions violated the FLSA.
1

2             42.     Defendant’s conduct and practices, as described above, were willful.
3             43.     By reason of the unlawful acts alleged herein, Defendant is liable to
4
     Plaintiff for monetary damages, liquidated damages and costs, including reasonable
5
     attorney’s fees provided by the FLSA for all violations which occurred beginning at
6

7    least three years preceding the filing of Plaintiff’s initial complaint, plus periods of
8    equitable tolling.
9
              44.     Defendant has not acted in good faith nor with reasonable grounds to
10
     believe its actions and omissions were not a violation of the FLSA, and, as a result
11

12   thereof, Plaintiff is entitled to recover an award of liquidated damages in an amount

13   equal to the amount of unpaid overtime premium pay described above pursuant to
14
     Section 16(b) of the FLSA, 29 U.S.C. § 216(b).
15
              45.     Alternatively, should the Court find that Defendant acted in good faith in
16

17   failing to pay Plaintiff as provided by the FLSA, Plaintiff is entitled to an award of

18   prejudgment interest at the applicable legal rate.
19
        VI.         SECOND CLAIM FOR RELIEF—VIOLATION OF A.R.S. § 23-391
20
              46.     Plaintiff repeats and re-alleges all previous paragraphs of this Complaint
21

22   as though fully set forth herein.

23            47.     Plaintiff asserts this claim for damages and declaratory relief pursuant to
24
     A.R.S. § 23-391.
25
26
             Case 2:21-cv-00884-SMB Document 1 Filed 05/18/21 Page 8 of 9




            48.    At all relevant times, Defendant was Plaintiff’s “employer” within the
1

2    meaning of A.R.S. § 23-391.
3           49.    A.R.S. § 23-391 requires employers to pay all employees 1.5x regular
4
     wages for all hours worked over 40 hours per week if overtime compensation is
5
     mandated by federal law.
6

7           50.    Defendant failed to pay Plaintiff for all hours worked.
8           51.    Defendant failed to pay Plaintiff a sufficient overtime premium for all
9
     hours worked over forty each week.
10
            52.    Defendant’s conduct and practices, as described above, were willful,
11

12   intentional, unreasonable, arbitrary and in bad faith.

13          53.    By reason of the unlawful acts alleged herein, Defendant is liable to
14
     Plaintiff for monetary damages, liquidated damages and costs, including reasonable
15
     attorney’s fees provided by the FLSA for all violations which occurred beginning at
16

17   least three years preceding the filing of Plaintiff’s initial complaint, plus periods of

18   equitable tolling.
19
            54.    Alternatively, should the Court find that Defendant acted in good faith in
20
     failing to pay Plaintiff as provided by the FLSA, Plaintiff is entitled to an award of
21

22   prejudgment interest at the applicable legal rate.

23

24

25
26
             Case 2:21-cv-00884-SMB Document 1 Filed 05/18/21 Page 9 of 9




                                VII.   PRAYER FOR RELIEF
1

2           WHEREFORE, premises considered, Plaintiff Danielle Cleveland respectfully
3    prays that Defendant be summoned to appear and to answer this Complaint and for
4
     declaratory relief and damages as follows:
5
            A.     Declaratory judgment that Defendant’s practices alleged in this Complaint
6

7    violate the FLSA, A.R.S. § 23-291, and their related regulations;
8           B.     Judgment for damages suffered by Plaintiff for all unpaid overtime wages
9
     under the FLSA, A.R.S. § 23-391 and their related regulations;
10
            C.     Judgment for liquidated damages owed to Plaintiff pursuant to the FLSA,
11

12   A.R.S. § 23-291 and their related regulations;

13          D.     An order directing Defendant to pay Plaintiff pre-judgment interest,
14
     reasonable attorney’s fees and all costs connected with this action; and
15
     Such other and further relief as this Court may deem just and proper
16

17          DATED this 18th day of May, 2021.

18                                           DAVIS MILES MCGUIRE GARDNER, PLLC

19                                            /s/ Marshall Hunt
                                              Marshall Hunt
20
                                              Ariz. Bar No. 031060
21                                            efile.dockets@davismiles.com
22                                           SANDFORD LAW FIRM, PLLC
23                                           Courtney Lowery
24                                             Ark. Bar No. 2019236
                                               courtney@sanfordlawfirm.com
25                                           Josh Sanford
                                                Ark. Bar No. 2001037
26
                                                josh@sanfordlawfirm.com
